Citation Nr: 1038756	
Decision Date: 10/15/10    Archive Date: 10/22/10

DOCKET NO.  09-13 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a bilateral shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1950 to July 
1954.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2009 rating determination of a Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
Lincoln, Nebraska.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The competent and credible evidence does not establish that the 
Veteran has a current bilateral shoulder disorder, including 
arthritis of the bilateral shoulder with rotator cuff 
arthropathy, that manifested during or within one year of 
service; it also does not show that any current shoulder disorder 
is otherwise related to an event, injury, or disease which 
occurred during service.  


CONCLUSION OF LAW

A bilateral shoulder disorder was not incurred in or aggravated 
by the Veteran's active duty service, nor may it be presumed to 
have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 
3.309(a) (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must (1) notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, (2) which 
information and evidence VA will obtain, (3) and which 
information and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 
(2010).  

A review of the claims file reveals that letters sent to the 
Veteran in November 2008 and January 2009 satisfied VA's duty to 
notify requirements.  See Dingess v. Nicholson, 19 Vet. App. 473, 
484 (2006).  Both of these letters contained all relevant notice, 
as described as above, and were sent to the Veteran prior to the 
February 2009 rating decision.  Thus, the VCAA notice was timely.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

Turning to VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of the 
claim decided herein and providing an adequate VA examination 
when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2010).  The Veteran's service treatment records have 
been associated with the claims file; the claims file also 
contains various VA and private treatment records, including 
billing information for chiropractic and orthopedic treatment.  
The Veteran did not identify any VA or non-VA records that needed 
to be obtained prior to the adjudication of his claim, and in 
fact, he notified the VA in December 2008 and February 2009 that 
he had no additional evidence or information to submit in support 
of his claim.  

The Veteran was not provided with a VA examination in conjunction 
with his claim and as discussed immediately hereafter, the Board 
finds that VA is under no duty to provide such examination.  
Generally, the VA has a duty to provide a VA examination when the 
record lacks evidence to decide a veteran's claim and there is 
evidence of (1) a current disability, (2) an in-service event, 
injury, or disease, and (3) some indication that the claimed 
disability may be associated with the established event, injury, 
or disease.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
38 C.F.R. § 3.159(c)(4) (2009).  In the instant appeal, and as 
discussed in more detail below, the record does contain competent 
evidence of current bilateral shoulder disorders.  However, the 
first notation of complaints is decades after service.  Further, 
there is absolutely no evidence, including lay statements by the 
Veteran, which indicates that he experienced an injury or disease 
of either shoulder during service, or that current shoulder 
problems are due to some other event or circumstance of his 
military service.  Therefore, inasmuch as the Veteran has 
presented neither credible evidence of an event, injury, or 
disease in service, nor evidence which "indicates" that a 
current shoulder disability "may be associated" with military 
service, he has not met the requirements necessary to trigger 
VA's duty to provide an examination.  See Bardwell v. Shinseki, 
24 Vet. App. 36, 39-40 (2010); McLendon, 20 Vet. App. at 81-83; 
38 C.F.R. § 3.159(c)(4) (2010).  

Under the circumstances of this case, "the record has been fully 
developed," and it is difficult to discern what additional 
guidance VA could have provided to the appellant regarding what 
further evidence he should submit to substantiate his claim.  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, 
the Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing regulations 
and the record is ready for appellate review.  

Analysis

The Veteran contends that he is entitled to service connection 
for a bilateral shoulder disorder.  He has not provided any lay 
evidence regarding when his shoulder disorder began or how it is 
related to his military service.  Rather, he has presented 
treatment records dated during this appeal which reflect a 
current diagnosis of degenerative arthritis of the bilateral 
shoulders with rotator cuff arthropathy.  

Pertinent VA law and regulations provide that service connection 
may be granted for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2010).  Generally, this requires (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. 
§ 3.303(d).  Alternatively, service connection may be established 
either by showing that a chronic disability or disease was 
incurred during service and later manifestations of such chronic 
disability or disease are not due to intercurrent cause(s) or 
that a disorder or disease was incurred during service and there 
is evidence of continuity of symptomatology which supports a 
finding of chronicity since service.  38 C.F.R. § 3.303(b).  
Additionally, certain chronic disabilities, such as degenerative 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. § 1112 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.307, 3.309 (2010).

In the present case, the Veteran's service treatment records are 
silent for any complaints, diagnosis, or treatment for shoulder 
problems.  The July 1954 separation examination reflects a normal 
clinical evaluation of the upper extremities.  Post-service, the 
first contemporaneous evidence of complaints is dated in November 
1987, more than thirty years following his separation from 
service.  At such time, the Veteran reported a history of pain in 
his left shoulder while he was painting; the diagnosis noted was 
acromioclavicular (AC) joint arthritis, etiology unknown.  
Thereafter, he was evaluated by his primary care physician and an 
orthopedic specialist in January 1989 for bilateral shoulder 
pain.  The Veteran indicated that he had been hanging sheet-rock 
and this was "heavier work than usual with his shoulders."  No 
further history of shoulder problems was provided.  Radiographs 
were completed by the orthopedic specialist and confirmed a 
diagnosis of AC joint arthritis; possible rotator cuff tears were 
also noted, but never confirmed.  More recently dated treatment 
records show that the Veteran has also has been diagnosed with 
arthritis of the glenohumeral joint and rotator cuff arthropathy.

As previously noted, the Veteran does not contend that his 
bilateral shoulder disorder(s), including arthritis and rotator 
cuff arthropathy, manifested during his period of active duty 
service.  In fact, the Veteran has provided no lay evidence, 
including any evidence regarding shoulder pain and/or other 
symptoms, as to the onset of these disorders other than his 
statements recorded in the contemporaneous medical evidence of 
record.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) 
(stating that the Board must address a veteran's lay assertions 
regarding symptoms).  Relying on these contemporaneous 
statements, the Board finds that the earliest evidence of 
complaints of left shoulder problems is November 1987; this is 
also the earliest evidence of a diagnosis of left shoulder 
arthritis.  Similarly, the earliest evidence of complaints of 
right shoulder problems and a diagnosis of right shoulder 
arthritis is January 1989.  

Inasmuch as there is no competent evidence that a shoulder 
disorder, including arthritis and rotator cuff arthropathy, 
manifested during service or within one year of service, service 
connection is not warranted on either a direct basis pursuant to 
38 C.F.R. § 3.303(a) or a presumptive basis pursuant to 38 C.F.R. 
§ 3.309(a).  It also may not be established pursuant to 38 C.F.R. 
§ 3.303(b) because the Veteran has not presented any competent 
lay or medical evidence which establishes that he incurred some 
bilateral shoulder injury or disease during service and has had 
continued symptoms associated with this injury or disease since.  

Service connection is therefore warranted only if there is 
competent evidence of a causal relationship between his present 
bilateral shoulder disorder and service.  See Shedden v. 
Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); 38 C.F.R. 
§ 3.303(d).  The Board acknowledges that lay evidence may be 
sufficient to establish a causal relationship between a current 
disability and service.  Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  However, other than filing a claim for service 
connection, the Veteran has not explained how or why his current 
bilateral shoulder arthritis with rotator cuff arthropathy is 
related to military service.  Regardless, the Board is of the 
opinion that diseases of the joint, such as arthritis and 
arthropathy, are not easily observable by a lay person and 
require medical expertise and training to evaluate and diagnosis.  
In fact, such diseases are often diagnosed using radiographic 
evidence.  Thus, even if the Board were to view the Veteran's 
claim for compensation as an assertion of a causal relationship 
between his current disorder and service, it would not be 
accepted as competent evidence establishing a nexus between a 
current disability and military service.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The remaining evidence of record does not contain any information 
which suggests that the Veteran's currently diagnosed bilateral 
shoulder disorder had its origins in service.  Rather, as 
discussed above, treatment records indicate that the Veteran 
presented for evaluation of shoulder complaints following heavy 
use activities and made no mention of any service-related 
injur(ies) and/or history of shoulder problems dating back to 
service.  In sum, there is a lack of in-service evidence of 
shoulder problems, an absence of any assertion of problems and/or 
complaints for many years post-service, and no competent evidence 
linking the Veteran's current bilateral shoulder disorder to his 
military service.  Under these circumstances, the Board finds 
that this claim for service connection must be denied.  See 
Shedden, 381 F.3d at 1166-67.  See also Maxson v. West, 12 Vet. 
App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000.  As a preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine does not 
apply.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

Entitlement to service connection for a bilateral shoulder 
disorder is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


